Appeal from an award of the State Industrial Board noticed March 29, 1932. Patrick Eugene Donovan was a bricklayer and was injured December 30, 1925. A month later he filed claim. The claim was filed against Adler & Ziederman of 1732 President street, Brooklyn, N. Y. Before the accident Adler & Ziederman had formed a corporation, they being the only holders of its stock. The name of the corporation was Brick House Construction Corporation, sometimes referred to by them as Brick House Contracting Corporation. The policy of insurance covered the corporation. The error in the proceedings was corrected so as to make the claim run against the corporation, the real employer. The confusion of the proceedings in no way misled either the employer or the carrier. The award was made on March 29, 1932, and the employee died February 23, 1936, from causes unrelated to the accident. The award and the right to payments thereunder became vested in the employee, and passed as an asset of his estate. The award was amended so as to make it payable to the executor. (Miller v. Pierson & Williams, 253 N. Y. 541.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.